NEITHER    THIS    SECURITY    NOR    THE    SECURITIES    FOR    WHICH    THIS
   SECURITY    IS

EXERCISABLE    HAVE    BEEN    REGISTERED    WITH    THE    SECURITIES    AND
   EXCHANGE

COMMISSION  OR  THE  SECURITIES  COMMISSION  OF  ANY  STATE  IN  RELIANCE  UPON
 AN

EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE

“SECURITIES   ACT”),   AND,   ACCORDINGLY,   MAY   NOT   BE   OFFERED   OR
  SOLD   EXCEPT

PURSUANT  TO  AN  EFFECTIVE  REGISTRATION  STATEMENT  UNDER  THE  SECURITIES
 ACT  OR

PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,

THE  REGISTRATION  REQUIREMENTS  OF  THE  SECURITIES  ACT  AND  IN  ACCORDANCE
 WITH

APPLICABLE  STATE  SECURITIES  LAWS.    THIS  SECURITY  AND  THE  SECURITIES
 ISSUABLE

UPON  EXERCISE  OF  THIS  SECURITY  MAY  BE  PLEDGED  IN  CONNECTION  WITH  A
 BONA  FIDE

MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

COMMON STOCK PURCHASE WARRANT

PARALLAX HEALTH SCIENCES, INC.



Warrant Shares: 300,000

Issue  Date:  February  27,  2019

THIS  COMMON  STOCK  PURCHASE  WARRANT  (the  “Warrant”)  certifies  that,  for
 value

received,  EMA  Financial,  LLC,  a  Delaware  limited  liability  company  (the
 “Holder”),  is  entitled,  upon  the

terms  and  subject  to  the  limitations  on  exercise  and  the  conditions
 hereinafter  set  forth,  at  any  time  on  or

after the Issue Date (as defined above) and on or prior to the close of business
on the fifth (5th) anniversary of

the  Issue  Date  (the  “Expiration  Date”)  but  not  thereafter,  to
 subscribe  for  and  purchase  from  PARALLAX

HEALTH  SCIENCES,  INC.,  a  Nevada  corporation  (the  “Company”),  up  to
 300,000  shares  (the  “Warrant

Shares”)  (whereby  such  number  may  be  adjusted  from  time  to  time
 pursuant  to  the  terms  and  conditions  of  this

Warrant)  of  Common  Stock.   The  purchase  price  of  one  share  of  Common
 Stock  under  this  Warrant  shall  be

equal  to  the  Exercise  Price,  as  defined  in  Section  2(b),  subject  to
 adjustment  herein.   This  Warrant  is  issued

by  the  Company  as  of  the  date  hereof  in  connection  with  that  certain
 securities  purchase  agreement  dated

February 27, 2019 by and among the Company and the Holder.



Section 1.

Definitions.   Capitalized  terms  used  and  not  otherwise  defined  herein
 shall  have  the

meanings  set  forth  in  that  certain  Securities  Purchase  Agreement  (the
 “Purchase  Agreement”),  dated  on  or

about  the  date  hereof,  among  the  Company  and  the  Holder,  among
 others,  pursuant  to  which  this  Warrant  is

being issued.



Section 2.

Exercise.



a)

Exercise  of  Warrant.   Exercise  of  the  purchase  rights  represented  by
this  Warrant  may

be  made,  in  whole  or  in  part,  at  any  time  and  from  time  to  time
 on  or  after  the  Issue  Date  and  on  or

before the Expiration



b)

Date by delivery to the Company (or such other  office or  agency of the Company
as it

may designate  by notice  in  writing to  the  registered  Holder  at  the
 address  of the  Holder  appearing on

the  books  of  the  Company)  of  a  duly  executed  facsimile  copy  of  the
 Notice  of  Exercise  Form

annexed  hereto  (“Notice  of  Exercise”)  (which  delivery  may  be  made  in
 any  manner  set  forth  in  the

Purchase  Agreement,  including  without  limitation  by  email);  and,  within
 three  (3)  Trading  Days  of

the  date  said  Notice  of  Exercise  is  delivered  to  the  Company,  the
 Company  shall  have  received

payment of the  aggregate  Exercise Price  of the  shares thereby purchased by
wire transfer or  cashier’s

check drawn on a United  States  bank, unless payment is being made by cashless
exercise as provided

1

Warrant – PRLX, T1, 2019-02-27





in  Section  2(c)  below.    Notwithstanding  anything  herein  to  the
 contrary,  the  Holder  shall  not  be

required  to  physically  surrender  this  Warrant  to  the  Company  until  the
 Holder  has  purchased  all  of

the  Warrant  Shares  available  hereunder  and  the  Warrant  has  been
 exercised  in  full,  in  which  case  the

Holder shall surrender this Warrant to the Company for cancellation within three
(3) Trading Days of

the  date  the  final  Notice  of  Exercise  is  delivered  to  the  Company.
  Partial  exercises  of  this  Warrant

resulting  in  purchases  of  a  portion  of  the  total  number  of  Warrant
 Shares  available  hereunder  shall

have  the  effect  of  lowering  the  outstanding  number  of  Warrant  Shares
 purchasable  hereunder  in  an

amount  equal  to  the  applicable  number  of  Warrant  Shares  purchased.
  The  Holder  and  the  Company

shall  maintain  records  showing  the  number  of  Warrant  Shares  purchased
 and  the  date  of  such

purchases.  The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that,

by  reason  of  the  provisions  of  this  paragraph,  following  the  purchase
 of  a  portion  of  the  Warrant

Shares  hereunder,  the  number  of  Warrant  Shares  available  for  purchase
 hereunder  at  any  given  time

may be less than the amount stated on the face hereof.



c)

Exercise Price.   The  exercise price per share of the Common Stock under this
Warrant

shall be $0.15 subject to adjustment hereunder (the “Exercise Price”).



d)

Cashless  Exercise.     In  the  event  that  the  shares  underlying  this
 Warrant  are  not

registered  for  resale  with  the  Securities  and  Exchange  Commission  under
 an  effective  registration

statement with a current  prospectus, then this Warrant may also be exercised by
means of  a “cashless

exercise”  in  which  the  Holder  shall  be  entitled  to  receive  a
 certificate  for  the  number  of  Warrant

Shares equal to the quotient obtained by dividing [(A-B) (X)] by (B), where:

(A) =  the Market Price (as defined below);

(B) =  the Exercise Price of this Warrant (as adjusted); and

(X)  =  the  number  of  Warrant  Shares  issuable  upon  exercise  of  this
 Warrant  in  accordance

with  the  terms  of  this  Warrant  by  means  of  a  cash  exercise  rather
 than  a  cashless

exercise.

“Market  Price”  shall  mean  the  closing  sale  price  per  share  of  Common
 Stock  on  the  principal

market where the Common Stock is traded on the Trading Day immediately preceding
delivery of the

Notice  of  Exercise  or  the  Closing  Date,  whichever  is  greater.
 Notwithstanding  anything  herein  to  the

contrary,  on  the  Expiration  Date,  this  Warrant  shall  be  automatically
 exercised  via  cashless  exercise

pursuant to this Section 2(c).



e)

Holder’s Restrictions.  The Company shall not effect any exercise of this
Warrant, and

a  Holder  shall  not  have  the  right  to  exercise  any  portion  of  this
 Warrant,  pursuant  to  Section  2  or

otherwise,  to  the  extent  that  after  giving  effect  to  such  issuance
 after  exercise  as  set  forth  on  the

applicable Notice of Exercise, the Holder  (together with the Holder’s
Affiliates, and any other person

or  entity  acting  as  a  group  together  with  the  Holder  or  any  of  the
 Holder’s  Affiliates),  would

beneficially own  in  excess  of  the  Beneficial  Ownership  Limitation  (as
 defined  below).   For  purposes

of  the  foregoing  sentence,  the  number  of  shares  of  Common  Stock
 beneficially owned  by the  Holder

and  its  Affiliates  shall  include  the  number  of  shares  of  Common  Stock
 issuable  upon  exercise  of  this

Warrant  with  respect  to  which  such  determination  is  being  made,  but
 shall  exclude  the  number  of

shares  of  Common  Stock  which  would  be  issuable  upon  (A)  exercise  of
 the  remaining,  nonexercised

portion  of  this  Warrant  beneficially  owned  by  the  Holder  or  any  of
 its  Affiliates  and  (B)  exercise  or

conversion  of  the  unexercised  or  nonconverted  portion  of  any  other
 securities  of  the  Company

(including,  without  limitation,  any  rights  or   securities  convertible
 into  or  exercisable  for  Common

2

Warrant – PRLX, T1, 2019-02-27





Stock  (“Common  Stock  Equivalents”))  subject  to  a  limitation  on
 conversion  or  exercise  analogous  to

the  limitation  contained  herein  beneficially  owned  by  the  Holder  or
 any  of  its  Affiliates.   Except  as

set  forth  in  the  preceding  sentence,  for  purposes  of  this  Section
 2(d),  beneficial  ownership  shall  be

calculated  in  accordance  with  Section  13(d)  of  the  Exchange  Act  and
 the  rules  and  regulations

promulgated  thereunder.    To  the  extent  that  the  limitation  contained
 in  this  Section  2(d)  applies,  the

determination  of  whether  this  Warrant  is  exercisable  (in  relation  to
 other  securities  owned  by  the

Holder together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the

sole  discretion  of  the  Holder,  and  the  submission  of  a  Notice  of
 Exercise  shall  be  deemed  to  be  the

Holder’s  determination  of  whether  this  Warrant  is  exercisable  (in
 relation  to  other  securities  owned

by  the  Holder  together  with  any  Affiliates)  and  of  which  portion  of
 this  Warrant  is  exercisable,  in

each  case  subject  to  the  Beneficial  Ownership  Limitation,  and  the
 Company shall  have  no  obligation

to verify or confirm the accuracy of such determination.    In addition, a
determination as to any group

status  as  contemplated  above  shall  be  determined  in  accordance  with
 Section  13(d)  of  the  Exchange

Act  and  the  rules  and  regulations  promulgated  thereunder.    For
 purposes  of  this  Section  2(d),  in

determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of

outstanding  shares  of  Common  Stock  as  reflected  in  (x)  the  Company’s
 most  recent  periodic  or

annual report, as the case  may be, (y)  a more  recent public announcement  by
the Company or (z) any

other  notice  by the  Company or  the  Company’s  Transfer  Agent  setting
 forth  the  number  of  shares  of

Common  Stock  outstanding.   Upon  the  written  or  oral  request  of  a
 Holder,  the  Company shall  within

two Trading Days confirm orally and in writing to the Holder the number of
shares of Common Stock

then   outstanding.    In   any   case,   the   number   of   outstanding
  shares   of   Common   Stock   shall   be

determined  after  giving  effect  to  the  conversion  or  exercise  of
 securities  of  the  Company,  including

this  Warrant,  by  the  Holder  or  its  Affiliates  since  the  date  as  of
 which  such  number  of  outstanding

shares  of  Common  Stock  was  reported.   The  “Beneficial  Ownership
 Limitation” shall  be  4.9%  of  the

number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of

shares  of  Common  Stock  issuable  upon  exercise  of  this  Warrant.   By
written  notice  to  the  Company,

the  Holder  may  at  any  time  and  from  time  to  time  increase  or
 decrease  the  Beneficial  Ownership

Limitation  to  any other  percentage  specified  in  such  notice  (or  specify
that  the  Beneficial  Ownership

Limitation   shall   no   longer   be   applicable),   provided,   however,
  that   (A)   any   such   increase   (or

inapplicability)  shall  not  be  effective  until  the  sixty-first  (61st)
 day  after  such  notice  is  delivered  to

the  Company,  and  (B)  any  such  increase  or  decrease  shall  apply  only
 to  the  Holder  and  not  to  any

other  holder  of  Warrants.  The  provisions  of  this  paragraph  shall  be
 construed  and  implemented  in  a

manner  otherwise  than   in  strict  conformity  with  the  terms  of  this
 Section  2(d)  to  correct  this

paragraph   (or   any   portion   hereof)   which   may   be   defective   or
  inconsistent   with   the   intended

Beneficial  Ownership  Limitation  herein  contained  or  to  make  changes  or
 supplements  necessary  or

desirable  to  properly  give  effect  to  such  limitation.  The  limitations
 contained  in  this  paragraph  shall

apply to a successor holder of this Warrant.



f)

Mechanics of Exercise.

i.      Delivery  of  Certificates  Upon  Exercise.   Certificates  for  shares
 purchased

hereunder  shall  be  transmitted  by  the  transfer  agent  of  the  Company
 to  the  Holder  by

crediting   the   account   of   the   Holder’s   prime   broker   with   the
  Depository   Trust

Company  through  its  Deposit  Withdrawal  Agent  Commission  (“DWAC”)  system
 if

the  Company  is  a  participant  in  such  system  and  either  (x)  there  is
 an  effective

registration statement permitting the resale of the Warrant Shares by the
Holder, or (y)

such  shares  may  be  sold  pursuant  to  Rule  144,  and  otherwise  by
 physical  delivery  to

the  address  specified  by  the  Holder  in  the  Notice  of  Exercise,  within
 3  Trading  Days

from  the  delivery  to  the  Company  of  the  Notice  of  Exercise  Form,
 surrender  of  this

Warrant  (if  required)  and  payment  of  the  aggregate  Exercise  Price  as
 set  forth  above

3

Warrant – PRLX, T1, 2019-02-27





(“Warrant   Share   Delivery   Date”).     This   Warrant   shall   be   deemed
  to   have   been

exercised  on  the  date  the  Exercise  Price  is  received  by  the  Company.
  The  Warrant

Shares  shall  be  deemed  to  have  been  issued,  and  Holder  or  any  other
 person  so

designated  to  be  named  therein  shall  be  deemed  to  have  become  a
 holder  of  record  of

such shares for all purposes, as of the date the Warrant has been exercised  by
payment

to  the  Company  of  the  Exercise  Price  (or  by  cashless  exercise)  and
 all  taxes  required

to  be  paid  by  the  Holder,  if  any,  pursuant  to  Section  2(e)(vi)  prior
 to  the  issuance  of

such  shares,  have  been  paid.  If  the  Company  fails  for  any  reason  to
 deliver  to  the

Holder  the  Warrant  Shares  or  certificates  evidencing  the  Warrant  Shares
 subject  to  a

Notice  of  Exercise  by  the  Warrant  Share  Delivery  Date  the  Company
 shall  pay  to  the

Holder,  in  cash,  as  liquidated  damages  and  not  as  a  penalty,
 $1,000.00  per  Trading

Day  (increasing  to  $2,000.00  per  Trading  Day  on  the  fifth  Trading  Day
 after  such

liquidated  damages  begin  to  accrue)  for  each  Trading  Day  after  such
 Warrant  Share

Delivery Date until such shares or certificates are delivered.

ii.      Delivery of  New  Warrants  Upon  Exercise.   If  this  Warrant  shall
 have  been

exercised  in  part,  the  Company shall,  at  the  request  of  a  Holder  and
 upon  surrender  of

this   Warrant   certificate,   at   the   time   of   delivery   of   the
  certificate   or   certificates

representing Warrant Shares, deliver to Holder a  new Warrant evidencing the
rights of

Holder  to  purchase  the  unpurchased  Warrant  Shares  called  for  by this
 Warrant,  which

new Warrant shall in all other respects be identical with this Warrant.

iii.      Rescission  Rights.    If  the  Company  fails  to  cause  its
 transfer  agent  to

transmit  to  the  Holder  a  certificate  or  certificates  representing  the
 Warrant  Shares  (or

otherwise  transmit  such  shares  via  DWAC  to  the  Holders  DTC  account)
 pursuant  to

this  Section  2(e)  by  the  Warrant  Share  Delivery  Date,  then  the  Holder
 will  have  the

right to rescind such exercise.

iv.      Compensation  for  Buy-In  on  Failure  to  Timely  Deliver
 Certificates  Upon

Exercise.   In  addition  to  any  other  rights  available  to  the  Holder,
 if  the  Company  fails

to   cause   its   transfer   agent   to   transmit   to   the   Holder   a
  certificate   or   certificates

representing  the  Warrant  Shares  (or  otherwise  transmit  such  shares  via
 DWAC  to  the

Holders   DTC   account)   pursuant   to   an   exercise   on   or   before
  the   Warrant   Share

Delivery Date and if after such date the Holder is required by its broker to
purchase (in

an  open  market  transaction  or  otherwise)  or  the  Holder’s  brokerage
 firm  otherwise

purchases,  shares  of  Common  Stock  to  deliver  in  satisfaction  of  a
 sale  by  the  Holder

of  the  Warrant  Shares  which  the  Holder  anticipated  receiving  upon  such
 exercise  (a

“Buy-In”),  then  the  Company shall  (1)  pay in  cash  to  the  Holder  the
 amount  by which



(x) the Holder’s total purchase price (including brokerage  commissions, if any)
 for the

shares   of   Common   Stock   so   purchased   exceeds   (y)   the   amount
  obtained   by

multiplying  (A)  the  number  of  Warrant  Shares  that  the  Company  was
 required  to

deliver  to  the  Holder  in  connection  with  the  exercise  at  issue  times
 (B)  the  price  at

which  the  sell  order  giving  rise  to  such  purchase  obligation  was
 executed,  and  (2)  at

the  option  of  the  Holder,  either  reinstate  the  portion  of  the  Warrant
 and  equivalent

number  of  Warrant  Shares  for  which  such  exercise  was  not  honored  or
 deliver  to  the

Holder  the  number  of  shares  of  Common  Stock  that  would  have  been
 issued  had  the

Company  timely  complied  with  its  exercise  and  delivery  obligations
 hereunder.   For

example,  if  the  Holder  purchases  Common  Stock  having  a  total  purchase
 price  of

$11,000.00  to  cover  a  Buy-In  with  respect  to  an  attempted  exercise  of
 shares  of

Common  Stock  with  an aggregate  sale  price  giving rise  to  such  purchase
 obligation  of

4

Warrant – PRLX, T1, 2019-02-27





$10,000.00,  under  clause  (1)  of  the  immediately  preceding  sentence  the
 Company

shall  be  required  to  pay the  Holder  $1,000.00.  The  Holder  shall
 provide  the  Company

written  notice  indicating  the  amounts  payable  to  the  Holder  in  respect
 of  the  Buy-In

and,  upon  request  of  the  Company,  evidence  of  the  amount  of  such
 loss.    Nothing

herein   shall   limit   a   Holder’s   right   to   pursue   any   other
  remedies   available   to   it

hereunder,  at  law  or  in  equity  including,  without  limitation,  a  decree
 of  specific

performance  and/or  injunctive  relief  with  respect  to  the  Company’s
 failure  to  timely

deliver  the  Warrant  Shares  or  certificates  representing  shares  of
 Common  Stock  upon

exercise of the Warrant as required pursuant to the terms hereof.

v.      No  Fractional  Shares  or  Scrip.   No  fractional  shares  or  scrip
 representing

fractional  shares  shall  be  issued  upon  the  exercise  of  this  Warrant.
  As  to  any  fraction

of  a  share  which  Holder  would  otherwise  be  entitled  to  purchase  upon
 such  exercise,

the  Company shall  at  its  election,  either  pay a  cash  adjustment  in
 respect  of  such  final

fraction  in  an  amount  equal  to  such  fraction  multiplied  by the
 Exercise  Price  or  round

up to the next whole share.

vi.      Charges,  Taxes  and  Expenses.   Issuance  of  certificates  for
 Warrant  Shares

shall  be  made  without  charge  to  the  Holder  for  any  issue  or  transfer
 tax  or  other

incidental  expense  in  respect  of  the  issuance  of  such  certificate,  all
 of  which  taxes  and

expenses  shall  be  paid  by  the  Company,  and  such  certificates  shall  be
 issued  in  the

name  of  the  Holder  or  in  such  name  or  names  as  may  be  directed  by
 the  Holder;

provided,  however,  that  in  the  event  certificates  for  Warrant  Shares
 are  to  be  issued  in





a  name  other  than  the  name  of  the  Holder,  this  Warrant  when
 surrendered  for  exercise

shall  be  accompanied  by  the  Assignment  Form  attached  hereto  duly
 executed  by  the

Holder;  and  the  Company  may  require,  as  a  condition  thereto,  the
 payment  of  a  sum

sufficient to reimburse it for any transfer tax incidental thereto.



Section 3.

Certain Adjustments.



a)

Stock   Dividends   and   Splits.   If   the   Company,   at   any  time   while
  this   Warrant   is

outstanding:  (A)  pays  a  stock  dividend  or  otherwise  make  a
 distribution  or  distributions  on  shares  of

its  Common  Stock  or  any  other  equity  or  equity  equivalent  securities
 payable  in  shares  of  Common

Stock  (which,  for  avoidance  of  doubt,  shall  not  include  any  shares  of
 Common  Stock  issued  by  the

Company upon  exercise  of  this  Warrant),  (B)  subdivides  outstanding shares
 of  Common  Stock  into a

larger number of shares,  (C) combines (including by way of reverse stock split)
outstanding shares of

Common  Stock  into  a  smaller  number  of  shares,  or  (D)  issues  by
 reclassification  of  shares  of  the

Common Stock any shares of capital stock of the Company, then in each case the
Exercise Price shall

be  multiplied  by  a  fraction  of  which  the  numerator  shall  be  the
 number  of  shares  of  Common  Stock

outstanding  immediately  before  such  event  and  of  which  the  denominator
 shall  be  the  number  of

shares of Common Stock outstanding immediately after such event and the number
of shares issuable

upon exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price

of  this  Warrant  shall  remain  unchanged.   Any  adjustment  made  pursuant
 to  this  Section  3(a)  shall

become  effective  immediately  after  the  record  date  for  the
 determination  of  stockholders  entitled  to

receive  such  dividend  or  distribution  and  shall  become  effective
 immediately  after  the  effective  date

in the case of a subdivision, combination or re-classification.



b)

Subsequent  Equity  Sales.  Except  for  Dilutive  Issuances  (as  defined
 below)  issued  to

Company  employees,  and  members  of  the  Company’s  board  of  directors  if
 the  Company  or  any

Subsidiary thereof, as applicable, at any time while this Warrant is
outstanding, shall sell or grant any

option  to  purchase,  or sell  or  grant  any right  to  reprice,  or
 otherwise  dispose  of  or  issue  (or  announce

5

Warrant – PRLX, T1, 2019-02-27





any offer,  sale,  grant  or  any option  to  purchase  or  other  disposition)
 any Common  Stock  or securities

entitling any Person  to  acquire  shares  of  Common  Stock  (upon  conversion,
 exercise  or  otherwise),  at

an  effective  price  per  share  less  than  the  then  Exercise  Price  (such
 lower  price,  the  “Base  Share

Price”  and  such  issuances  collectively,  a  “Dilutive  Issuance”)  (if  the
 holder  of  the  Common  Stock  or

Common  Stock  Equivalents  so  issued  shall  at  any  time,  whether  by
 operation  of  purchase  price

adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to

warrants, options or rights per share  which  are  issued in connection with
such issuance,  be  entitled  to

receive  shares  of  Common  Stock  at  an  effective  price  per  share  which
 is  less  than  the  Exercise  Price,

such  issuance  shall  be  deemed  to  have  occurred  for  less  than  the
 Exercise  Price  on  such  date  of  the

Dilutive  Issuance), then the Exercise Price shall be reduced and only reduced
to equal the Base Share

Price,   and   the   number   of   Warrant   Shares   issuable   hereunder
  shall   be   increased   such   that   the

aggregate  Exercise  Price  payable  hereunder,  after  taking  into  account
 the  decrease  in  the  Exercise

Price,  shall  be  equal  to  the  aggregate  Exercise  Price  prior  to  such
 adjustment.   Such  adjustment  shall

be  made  whenever  such  Common  Stock  or  Common  Stock  Equivalents  are
 issued.   The  Company

shall  notify  the  Holder  in  writing,  no  later  than  the  Trading  Day
 following  the  issuance  of  any

Common  Stock  or  Common  Stock  Equivalents  subject  to  this  Section  3(b),
 indicating  therein  the

applicable  issuance  price,  or  applicable  reset  price,  exchange  price,
 conversion  price  and  other

pricing  terms  (such  notice  the  “Dilutive  Issuance  Notice”).   For
 purposes  of  clarification,  whether  or

not  the  Company  provides  a   Dilutive   Issuance   Notice  pursuant  to
 this  Section  3(b),   upon  the

occurrence  of  any Dilutive  Issuance,  after  the  date  of  such  Dilutive
 Issuance  the  Holder  is  entitled  to

receive  a  number  of  Warrant  Shares  based  upon  the  Base  Share  Price
 regardless  of  whether  the

Holder accurately refers to the Base Share Price in the Notice of Exercise.



c)

Subsequent  Rights  Offerings.    If  the  Company,  at  any  time  while  the
 Warrant  is

outstanding,  shall  issue  rights,  options  or  warrants  to  all  holders  of
 Common  Stock  (and  not  to

Holders) entitling them to subscribe for or purchase shares of Common Stock at a
price per share less

than  the  closing price at  the  record  date  mentioned  below,  then  the
 Exercise  Price  shall  be  multiplied

by  a  fraction,  of  which  the  denominator  shall  be  the  number  of
 shares  of  the  Common  Stock

outstanding on  the  date  of  issuance  of  such  rights  or  warrants  plus
 the  number  of  additional  shares  of

Common Stock offered for subscription or purchase, and of which the numerator
shall be the number

of shares of the Common Stock outstanding on the date of issuance of such rights
or warrants plus the

number  of  shares  which  the  aggregate  offering  price  of  the  total
 number  of  shares  issued  (assuming

receipt  by  the  Company  in  full  of  all  consideration  payable  upon
 exercise  of  such  rights,  options  or

warrants) would purchase at such closing price.  Such adjustment shall be made
whenever such rights

or   warrants   are   issued,   and   shall   become   effective   immediately
  after   the   record   date   for   the

determination of stockholders entitled to receive such rights, options or
warrants.



d)

Pro Rata Distributions.  If the Company, at any time while this Warrant is
outstanding,

shall  distribute  to  all  holders  of  Common  Stock  (and  not  to  Holders
 of  the  Warrants)  evidences  of  its

indebtedness  or  assets  (including  cash  and  cash  dividends)  or  rights
 or  warrants  to  subscribe  for  or

purchase  any security other  than  the  Common  Stock  (which  shall  be
 subject  to  Section  3(b)),  then  in

each  such  case  the  Exercise  Price  shall  be  adjusted  by  multiplying
 the  Exercise  Price  in  effect

immediately  prior  to  the  record  date  fixed  for  determination  of
 stockholders  entitled  to  receive  such

distribution  by  a  fraction  of  which  the  denominator  shall  be  the
 closing  price  determined  as  of  the

record  date  mentioned  above,  and  of  which  the  numerator  shall  be  such
 closing  price  on  such  record

date  less  the  then  per  share  fair  market  value  at  such  record  date
 of  the  portion  of  such  assets  or

evidence  of  indebtedness  so  distributed  applicable  to  one  outstanding
 share  of  the  Common  Stock  as

determined  by the  Board  of  Directors  in  good  faith.   In  either  case
 the  adjustments  shall  be  described

in  a  statement  provided  to  the  Holder  of  the  portion  of  assets  or
 evidences  of  indebtedness  so

distributed  or  such  subscription  rights  applicable  to  one  share  of
 Common  Stock.   Such  adjustment

6

Warrant – PRLX, T1, 2019-02-27





shall  be  made  whenever  any  such  distribution  is  made  and  shall  become
 effective  immediately  after

the record date mentioned above.



e)

Fundamental  Transaction.  If,  at  any  time  while  this  Warrant  is
 outstanding,  (A)  the

Company  effects  any  merger  or  consolidation  of  the  Company  with  or
 into  another  Person,  (B)  the

Company  effects  any  sale  of  all  or  substantially  all  of  its  assets
 in  one  or  a  series  of  related

transactions,  (C)  any  tender  offer  or  exchange  offer  (whether  by  the
 Company  or  another  Person)  is

completed  pursuant  to  which  holders  of  Common  Stock  are  permitted  to
 tender  or  exchange  their

shares  for  other  securities,  cash  or  property,  or  (D)  the  Company
 effects  any  reclassification  of  the

Common   Stock   or   any   compulsory   share   exchange   pursuant   to
  which   the   Common   Stock   is

effectively  converted  into  or  exchanged  for  other  securities,  cash  or
 property  (each  “Fundamental



Transaction”),  then,  upon  any  subsequent  exercise  of  this  Warrant,  the
 Holder  shall  have  the  right  to

receive,  for  each  Warrant  Share  that  would  have  been  issuable  upon
 such  exercise  immediately prior

to  the  occurrence  of  such  Fundamental  Transaction,  the  number  of
 shares  of  Common  Stock  of  the

successor  or  acquiring  corporation  or  of  the  Company,  if  it  is  the
 surviving  corporation,  and  any

additional   consideration   (the   “Alternate   Consideration”)   receivable
  as   a   result   of   such   merger,



consolidation  or  disposition  of  assets  by  a  holder  of  the  number  of
 shares  of  Common  Stock  for

which this Warrant is exercisable immediately prior to such event. For purposes
of any such exercise,

the  determination  of  the  Exercise  Price  shall  be  appropriately  adjusted
 to  apply  to  such  Alternate

Consideration  based  on  the  amount  of  Alternate  Consideration  issuable
 in  respect  of  one  share  of

Common  Stock  in  such  Fundamental  Transaction,  and  the  Company  shall
 apportion  the  Exercise

Price  among  the  Alternate  Consideration  in  a  reasonable  manner
 reflecting  the  relative  value  of  any

different  components  of  the  Alternate  Consideration.    If  holders  of
 Common  Stock  are  given  any

choice  as  to  the  securities,  cash  or  property  to  be  received  in  a
 Fundamental  Transaction,  then  the

Holder shall be  given the  same choice  as to the  Alternate Consideration it
receives  upon any exercise

of  this  Warrant  following  such  Fundamental  Transaction.   To  the  extent
 necessary  to  effectuate  the

foregoing   provisions,   any   successor   to   the   Company   or   surviving
  entity   in   such   Fundamental

Transaction  shall  issue  to  the  Holder  a  new  warrant  consistent  with
 the  foregoing  provisions  and

evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any

agreement pursuant to which a  Fundamental Transaction is effected  shall
include terms requiring any

such successor or surviving entity to comply with the provisions of this Section
3(e) and insuring that

this  Warrant  (or  any  such  replacement  security)  will  be  similarly
 adjusted  upon  any  subsequent

transaction analogous to a Fundamental Transaction. Notwithstanding anything to
the contrary, in the

event  of  a  Fundamental  Transaction  that  is  (1)  an  all  cash
 transaction,  (2)  a  “Rule  13e-3  transaction”

as   defined   in   Rule   13e-3   under   the   Securities   Exchange   Act
  of   1934,   as   amended,   or   (3)   a

Fundamental  Transaction  involving  a  person  or  entity  not  traded  on  a
 national  securities  exchange,

the  Nasdaq  Global  Select  Market,  the  Nasdaq  Global  Market,  or  the
 Nasdaq  Capital  Market,  the

Company   or   any   successor   entity   shall   pay   at   the   Holder’s
  option,   exercisable   at   any   time

concurrently  with  or  within  30  days  after  the  consummation  of  the
 Fundamental  Transaction,  an

amount of cash equal to the value of this Warrant as determined in accordance
with the Black Scholes

Option Pricing Model obtained from the “OV” function on Bloomberg L.P. using (i)
a price per share

of  Common  Stock  equal  to  the  closing  price  of  the  Common  Stock  for
 the  Trading  Day immediately

preceding  the  date  of  consummation  of  the  applicable    Fundamental
 Transaction,  (ii)  a  risk-free

interest  rate  corresponding  to  the  U.S.  Treasury  rate  for  a  period
 equal  to  the  remaining  term  of  this

Warrant  as  of  the  date  of  consummation  of  the  applicable  Fundamental
 Transaction  and  (iii)  an

expected  volatility  equal  to  the  100  day  volatility  obtained  from  the
 “HVT”  function  on  Bloomberg

L.P.  determined  as  of  the  Trading  Day  immediately  following  the  public
 announcement  of  the

applicable Fundamental Transaction.

7

Warrant – PRLX, T1, 2019-02-27









f)

Calculations.  All  calculations  under  this  Section  3  shall  be  made  to
 the  nearest  two

decimal  places  or  the  nearest  1/100th  of  a  share,  as  the  case  may
 be.  For  purposes  of  this  Section  3,

the  number  of  shares  of  Common  Stock  deemed  to  be  issued  and
 outstanding as  of  a  given  date  shall

be  the  sum  of  the  number  of  shares  of  Common  Stock  (excluding
 treasury  shares,  if  any)  issued  and

outstanding.



g)

Notice to Holder.

i.      Adjustment  to  Exercise  Price.  Whenever  the  Exercise  Price  is
 adjusted

pursuant  to  any  provision  of  this  Section  3,  the  Company  shall
 promptly  mail  to  the

Holder  a  notice  setting forth  the  Exercise  Price  after  such  adjustment
 and  setting forth

a brief statement of the facts requiring such adjustment.

ii.      Notice  to  Allow  Exercise  by  Holder.  If  (A)  the  Company  shall
 declare  a

dividend  (or  any  other  distribution  in  whatever  form)  on  the  Common
 Stock;  (B)  the

Company shall  declare  a  special  nonrecurring cash  dividend  on  or  a
 redemption  of  the

Common  Stock;  (C)  the  Company  shall  authorize  the  granting  to  all
 holders  of  the

Common  Stock  rights  or  warrants  to  subscribe  for  or  purchase  any
 shares  of  capital

stock  of  any  class  or  of  any  rights;  (D)  the  approval  of  any
 stockholders  of  the

Company  shall  be  required  in  connection  with  any  reclassification  of
 the  Common

Stock,  any  consolidation  or  merger  to  which  the  Company  is  a  party,
 any  sale  or

transfer  of  all  or  substantially  all  of  the  assets  of  the  Company,
 of  any  compulsory

share  exchange  whereby  the  Common  Stock  is  converted  into  other
 securities,  cash  or

property;  (E)  the  Company  shall  authorize  the  voluntary  or  involuntary
 dissolution,

liquidation  or  winding  up  of  the  affairs  of  the  Company;  then,  in
 each  case,  the

Company  shall  cause  to  be  mailed  to  the  Holder  at  its  last  address
 as  it  shall  appear

upon  the  Warrant  Register  of  the  Company,  at  least  7  business  days
 prior  to  the

applicable record or effective date hereinafter specified, a notice stating (x)
the date on

which   a   record   is   to   be   taken   for   the   purpose   of   such
  dividend,   distribution,

redemption,  rights  or  warrants,  or  if  a  record  is  not  to  be  taken,
 the  date  as  of  which

the   holders   of   the   Common   Stock   of   record   to   be   entitled
  to   such   dividend,

distributions,  redemption,  rights  or  warrants  are  to  be  determined  or
 (y)  the  date  on

which  such  reclassification,  consolidation,  merger,  sale,  transfer  or
 share  exchange  is

expected  to  become  effective  or  close,  and  the  date  as  of  which  it
 is  expected  that

holders  of  the  Common  Stock  of  record  shall  be  entitled  to  exchange
 their  shares  of

the   Common   Stock   for   securities,   cash   or   other   property
  deliverable   upon   such

reclassification,  consolidation,  merger,  sale,  transfer  or  share
 exchange;  provided  that

the  failure  to  mail  such  notice  or  any defect  therein  or  in  the
 mailing  thereof  shall  not

affect  the  validity of  the  corporate  action  required  to  be  specified
 in  such  notice.   The

Holder  is  entitled  to  exercise  this  Warrant  during  the  period
 commencing  on  the  date

of such notice to the effective date of the event triggering such notice.



Section 4.

Transfer of Warrant.



a)

Transferability.    Subject  to  compliance  with  any  applicable  securities
 laws  and  the

conditions  set  forth  in  Section  4(d)  hereof  and  to  the  provisions  of
 Section  4.1  of  the  Purchase

Agreement,  this  Warrant  and  all  rights  hereunder  (including,  without
 limitation,  any  registration

rights)  are  transferable,  in  whole  or  in  part,  upon  surrender  of  this
 Warrant  at  the  principal  office  of

the Company or its designated agent, together with a written assignment of  this
Warrant substantially

in  the  form  attached  hereto  duly  executed  by  the  Holder  or  its  agent
 or  attorney  and  funds  sufficient

to  pay  any  transfer  taxes  payable  upon  the  making  of  such  transfer.
   Upon  such  surrender  and,  if

8

Warrant – PRLX, T1, 2019-02-27





required,  such  payment,  the  Company  shall  execute  and  deliver  a  new
 Warrant  or  Warrants  in  the

name  of  the  assignee  or  assignees  and  in  the  denomination  or
 denominations  specified  in  such

instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this

Warrant  not  so  assigned,  and  this  Warrant  shall  promptly  be  cancelled.
   A  Warrant,  if  properly

assigned, may be exercised by a new holder for the purchase of Warrant Shares
without having a new

Warrant issued.



b)

New  Warrants.  This  Warrant  may  be  divided  or  combined  with  other
 Warrants  upon

presentation  hereof  at  the  aforesaid  office  of  the  Company,  together
 with  a  written  notice  specifying

the  names  and  denominations  in  which  new  Warrants  are  to  be  issued,
 signed  by  the  Holder  or  its

agent or attorney.   Subject to compliance with Section 4(a), as to any transfer
which may be involved

in  such  division  or  combination,  the  Company  shall  execute  and  deliver
 a  new  Warrant  or  Warrants

in  exchange  for  the  Warrant  or  Warrants  to  be  divided  or  combined  in
 accordance  with  such  notice.

All  Warrants  issued  on  transfers  or  exchanges  shall  be  dated  the
 original  Issue  Date  and  shall  be

identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.



c)

Warrant   Register.   The   Company  shall   register   this   Warrant,   upon
  records   to   be

maintained  by  the  Company  for  that  purpose  (the  “Warrant  Register”),
 in  the  name  of  the  record

Holder  hereof  from  time  to  time.   The  Company  may  deem  and  treat  the
 registered  Holder  of  this

Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the

Holder, and for all other purposes, absent actual notice to the contrary.



d)

Transfer  Restrictions.  If,  at  the  time  of  the  surrender  of  this
 Warrant  in  connection

with  any  transfer  of  this  Warrant,  the  transfer  of  this  Warrant  shall
 not  be  registered  pursuant  to  an

effective  registration  statement  under  the  Securities  Act  and  under
 applicable  state  securities  or  blue

sky  laws  or  eligible  for  resale  under  Rule  144,  the  Company may
 require,  as  a  condition  of  allowing

such  transfer,  that  the  Holder  or  transferee  of  this  Warrant,  as  the
 case  may  be,  comply  with  the

provisions of Section 5.7 of the Purchase Agreement.



Section 5.

Miscellaneous.



a)

No  Rights  as  Shareholder  Until  Exercise.   This  Warrant  does  not
 entitle  the  Holder  to

any  voting  rights  or  other  rights  as  a  shareholder  of  the  Company
 prior  to  the  exercise  hereof  as  set

forth in Section 2(e)(i).



b)

Loss,  Theft,  Destruction  or  Mutilation  of  Warrant.  The  Company
 covenants  that  upon

receipt  by  the  Company  of  evidence  reasonably  satisfactory  to  it  of
 the  loss,  theft,  destruction  or

mutilation  of  this  Warrant  or  any stock  certificate  relating  to  the
 Warrant  Shares,  and  in  case  of  loss,

theft  or  destruction,  of  indemnity  or  security  reasonably  satisfactory
 to  it  (which,  in  the  case  of  the

Warrant,  shall  not  include  the  posting  of  any  bond),  and  upon
 surrender  and  cancellation  of  such

Warrant or stock certificate, if mutilated, the Company will make  and deliver a
new Warrant or stock

certificate of like tenor and dated as of such cancellation, in lieu of such
Warrant or stock certificate.



c)

Saturdays,  Sundays,  Holidays,  etc.   If  the  last  or  appointed  day  for
 the  taking  of  any

action or the expiration of any right required or  granted herein shall not be a
Business Day, then such

action may be taken or such right may be exercised on the next succeeding
Business Day.



d)

Authorized Shares.

The  Company  covenants  that  during  the  from  the  Issue  Date  herein  it
 will

reserve  from  its  authorized  and  unissued  Common  Stock,  the  number  of
 shares  of  Common

9

Warrant – PRLX, T1, 2019-02-27





Stock  equal  to  700%  of  the  total  shares  of  Common  Stock  issuable
 upon  the  full  exercise  of

this  Warrant  (without  regard  to  the  beneficial  ownership  limitations
 contained  herein).   The

Company  further  covenants  that  its  issuance  of  this  Warrant  shall
 constitute  full  authority  to

its  officers  who  are  charged  with  the  duty of  executing  stock
 certificates  to  execute  and  issue

the  necessary  certificates  for  the  Warrant  Shares  upon  the  exercise  of
 the  purchase  rights

under this Warrant.  The Company will take all such reasonable action as may be
necessary to

assure  that  such  Warrant  Shares  may  be  issued  as  provided  herein
 without  violation  of  any

applicable  law  or  regulation,  or  of  any  requirements  of  the  trading
 market  upon  which  the

Common  Stock  may  be  listed.   The  Company  covenants  that  all  Warrant
 Shares  which  may

be  issued  upon  the  exercise  of  the  purchase  rights  represented  by
 this  Warrant  will,  upon

exercise of the purchase rights represented by this Warrant, be duly authorized,
validly issued,

fully  paid   and   nonassessable   and   free   from   all   taxes,   liens
  and   charges   created   by  the

Company  in  respect  of  the  issue  thereof  (other  than  taxes  in  respect
 of  any  transfer  occurring

contemporaneously with such issue).

Except  and  to  the  extent  as  waived  or  consented  to  by  the  Holder,
 the  Company  shall

not  by  any  action,  including,  without  limitation,  amending  its
 certificate  of  incorporation  or

through  any reorganization, transfer of  assets,  consolidation, merger,
dissolution, issue or sale

of   securities   or   any   other   voluntary   action,   avoid   or   seek
  to   avoid   the   observance   or

performance of any of the terms of this Warrant, but will at all times in good
faith assist in the

carrying  out  of  all  such  terms  and  in  the  taking  of  all  such
 actions  as  may  be  necessary  or

appropriate  to  protect  the  rights  of  Holder  as  set  forth  in  this
 Warrant  against  impairment.

Without  limiting  the  generality  of  the  foregoing,  the  Company  will  (a)
 not  increase  the  par

value   of   any   Warrant   Shares   above   the   amount   payable   therefor
  upon   such   exercise

immediately  prior  to  such  increase  in  par  value,  (b)  take  all  such
 action  as  may  be  necessary

or  appropriate  in  order  that  the  Company  may  validly  and  legally
 issue  fully  paid  and

nonassessable  Warrant  Shares  upon  the  exercise  of  this  Warrant,  and
 (c)  use  commercially

reasonable  efforts  to  obtain  all  such  authorizations,  exemptions  or
 consents  from  any  public

regulatory  body  having  jurisdiction  thereof  as  may  be  necessary  to
 enable  the  Company  to

perform its obligations under this Warrant.



e)

Jurisdiction.  All   questions   concerning  the   construction,   validity,
  enforcement   and

interpretation  of  this  Warrant  shall  be  determined  in  accordance  with
 the  provisions  of  the  Purchase

Agreement.



f)

Restrictions.    The  Holder  acknowledges  that  the  Warrant  Shares  acquired
 upon  the

exercise  of  this  Warrant,  if  not  registered,  will  have  restrictions
 upon  resale  imposed  by  state  and

federal securities laws.



g)

Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any

right  hereunder  on  the  part  of  Holder  shall  operate  as  a  waiver  of
 such  right  or  otherwise  prejudice

Holder’s  rights,  powers  or  remedies,  notwithstanding  the  fact  that  all
 rights  hereunder  terminate  on

the  Expiration  Date.   If  the  Company  willfully  and  knowingly  fails  to
 comply  with  any  provision  of

this  Warrant,  which  results  in  any material  damages  to  the  Holder,  the
 Company  shall  pay  to  Holder

such  amounts  as  shall  be  sufficient  to  cover  any  costs  and  expenses
 including,  but  not  limited  to,

reasonable  attorneys’  fees,  including  those  of  appellate  proceedings,
 incurred  by Holder  in  collecting

any  amounts  due  pursuant  hereto  or  in  otherwise  enforcing  any  of  its
 rights,  powers  or  remedies

hereunder.

10

Warrant – PRLX, T1, 2019-02-27









h)

Notices.   Any  notice,  request  or  other  document  required  or  permitted
 to  be  given  or

delivered  to  the  Holder  by  the  Company  shall  be  delivered  in
 accordance  with  the  notice  provisions

of the Purchase Agreement.



i)

Limitation  of  Liability.   No  provision  hereof,  in  the  absence  of  any
 affirmative  action

by  Holder  to  exercise  this  Warrant  to  purchase  Warrant  Shares,  and  no
 enumeration  herein  of  the

rights  or  privileges  of  Holder,  shall  give  rise  to  any  liability  of
 Holder  for  the  purchase  price  of  any

Common  Stock  or  as  a  stockholder  of  the  Company,  whether  such
 liability  is  asserted  by  the

Company or by creditors of the Company.



j)

Remedies.   Holder,  in  addition  to  being  entitled  to  exercise  all
 rights  granted  by  law,

including  recovery  of  damages,  will  be  entitled  to  specific  performance
 of  its  rights  under  this

Warrant.   The  Company  agrees  that  monetary damages  would  not  be
 adequate  compensation  for  any

loss incurred by reason of a breach by it of the provisions of this Warrant and
hereby agrees to waive

and  not  to  assert  the  defense  in  any  action  for  specific  performance
 that  a  remedy  at  law  would  be

adequate.



k)

Successors  and  Assigns.   Subject  to  applicable  securities  laws,  this
 Warrant  and  the

rights  and  obligations  evidenced  hereby  shall  inure  to  the  benefit  of
 and  be  binding  upon  the

successors  of  the  Company  and  the  successors  and  permitted  assigns  of
 Holder.   The  provisions  of

this  Warrant  are  intended  to  be  for  the  benefit  of  all  Holders  from
 time  to  time  of  this  Warrant  and

shall be enforceable by the Holder or holder of Warrant Shares.



l)

Amendment.    This  Warrant  may  be  modified  or  amended  or  the  provisions
 hereof

waived with the written consent of the Company and the Holder.



m)

Severability.   Wherever possible, each provision of this Warrant shall be
interpreted in

such  manner  as  to  be  effective  and  valid  under  applicable  law,  but
 if  any  provision  of  this  Warrant

shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent

of  such  prohibition  or   invalidity,   without  invalidating  the   remainder
 of  such  provisions  or  the

remaining provisions of this Warrant.



n)

Headings.    The  headings  used  in  this  Warrant  are  for  the  convenience
 of  reference

only and shall not, for any purpose, be deemed a part of this Warrant.



o)

Signatures.   Any  signature  transmitted  by  facsimile,  e-mail,  or  other
 electronic  means

shall be deemed to be an original signature.

IN  WITNESS  WHEREOF,  the  Company  has  caused  this  Warrant  to  be
 executed  by  its  officer  thereunto

duly authorized as of the date first above indicated.

PARALLAX HEALTH SCIENCES, INC.

By:__________________________________________

Name:  Paul R. Arena

Title: CEO

11

Warrant – PRLX, T1, 2019-02-27





NOTICE OF EXERCISE

TO: PARALLAX HEALTH SCIENCES, INC.

RE:      Warrant  originally  issued  on  or  about  February  27,  2019  to
 EMA  Financial,  LLC  for  300,000

Warrant Shares.

(1)  The  undersigned  hereby  elects  to  purchase  _______________  Warrant
 Shares  of  the

Company  pursuant  to  the  terms  of  the  attached  Warrant  (only  if
 exercised  in  full),  and  tenders  herewith

payment  of  the  exercise  price  in  full,  together  with  all  applicable
 transfer  taxes,  if  any.  Total  shares  of



common stock to be issued:

.



(2)  Payment shall take the form of (check applicable box):

[  ] in lawful money of the United States; or

[  ]  the  cancellation  of  such  number  of  Warrant  Shares  as  is
 necessary,  in  accordance

with  the  formula  set  forth  in  subsection  2(c),  to  exercise  this
 Warrant  with  respect  to

the maximum number of Warrant Shares purchasable pursuant to the cashless
exercise

procedure set forth in subsection 2(c).

(3)  Please  issue  a  certificate  or  certificates  representing  said
 Warrant  Shares  in  the  name  of

the undersigned or in such other name as is specified below:

_______________________________

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a

certificate to:

_______________________________

_______________________________

_______________________________

(4)     Accredited   Investor.     The   undersigned   is   an   “accredited
  investor”   as   defined   in

Regulation D promulgated under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

Name of Warrant Holder:
________________________________________________________________________

Signature of Authorized Signatory of Warrant Holder:
_________________________________________________

Name of Authorized Signatory:
___________________________________________________________________

Title of Authorized Signatory:
____________________________________________________________________

Date:
________________________________________________________________________________________

12

Warrant – PRLX, T1, 2019-02-27





ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all

rights evidenced thereby are hereby assigned to

_______________________________________________ whose address is

_______________________________________________________________.

_______________________________________________________________

Dated:  ______________, _______

Holder’s Signature:     _____________________________



Holder’s Address:

_____________________________

_____________________________

Signature Guaranteed:  ___________________________________________

NOTE:   The  signature  to  this  Assignment  Form  must  correspond  with  the
 name  as  it  appears  on  the  face  of

the  Warrant,  without  alteration  or  enlargement  or  any change  whatsoever,
 and  must  be  guaranteed  by a  bank

or  trust  company.   Officers  of  corporations  and  those  acting  in  a
 fiduciary  or  other  representative  capacity

should file proper evidence of authority to assign the foregoing Warrant.

13

Warrant – PRLX, T1, 2019-02-27



